                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



RAMBO RAY SHELTON, SR.,

                           Plaintiff,

          v.                                    CASE NO. 19-3039-SAC

CITY OF SALINA, et al.,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

On April 26, 2019, the Court entered a Notice and Order to Show Cause

(NOSC) directing plaintiff to submit an initial partial filing fee

of $28.00 and to submit an amended complaint on a form to be provided

by the clerk of the court. The Court has twice extended the time to

comply with that order, most recently on September 6, 2019, when the

Court extended the time to and including October 7, 2019. Plaintiff

has not responded to that order.

     Under Rule 41(b) of the Federal Rules of Civil Procedure, a
district court, acting upon the motion of a defendant, may order the

dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or a court

order. Young v. U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing

Fed. R. Civ. P. 41(b)). “This rule has been interpreted as permitting

district courts to dismiss actions sua sponte when one of these

conditions is met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626,
630–31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir.

2003))). Where the dismissal is without prejudice, a district court

is not obligated to follow any particular procedure. Young, 316 F.
App'x at 771–72 (citations omitted).

    Due to plaintiff’s failure to respond or otherwise prosecute this

matter, the Court concludes it may be dismissed without prejudice.

    IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

    IT IS FURTHER ORDERED plaintiff’s motion to proceed in forma

pauperis (Doc. 2) is denied.

    IT IS SO ORDERED.

    DATED:   This 18th day of October, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
